In a proceeding to compel arbitration, *679the appeals are from so much of an order dater December 3, 1956 which, inter alia, modified the notice of arbitration and directed the parties to proceed to arbitration, and from an order dated December 18, 1956 denying a motion to resettle said order so as to change the dispositive parts thereof. Order dated December 3, 1956 affirmed, without costs. No opinion. Appeal from order dated December 18, 1956 dismissed, without costs. The order is not appealable. (Cohen v. Cohen, 286 App. Div. 1035.) But if the appeal were properly here the order would be affirmed. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.